                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE JEFFREY D. BROTHERS                        :        CIVIL ACTION
                                                  :
                                                  :        No. 19-3310

                                            ORDER

       AND NOW, this 10th day of March, 2020, upon consideration of Appellant James

Madigan’s appeal from the Bankruptcy Court’s July 17, 2019, order, and the briefing thereon, and

for the reasons stated in the accompanying Memorandum, it is ORDERED the July 17, 2019,

bankruptcy order is VACATED insofar as it directed Madigan to pay Brothers $424.55 toward

late fees for property taxes and utilities. The balance of Madigan’s appeal is DENIED as moot in

light of the underlying bankruptcy action’s dismissal.

       The Clerk of Court is DIRECTED to mark this case CLOSED.



                                                  BY THE COURT:



                                                  /s/ Juan R. Sánchez
                                                  Juan R. Sánchez, C.J.
